Citation Nr: 1442716	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  10-49 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to a rating in excess of 10 percent prior to January 25, 2010, in excess of 10 percent from April 1, 2010, to January 20, 2013, and in excess of 10 percent as of March 1, 2013, for right knee osteochondritis dissecans and patellar dislocation with degenerative joint disease, status post-surgical reconstruction.

3.  Entitlement to a rating in excess of 10 percent for right knee instability, status post-surgical repair of osteochondritis dissecans and patellar dislocation.

4.  Entitlement to a rating in excess of 20 percent prior to August 31, 2011, for left knee instability, and in excess of 10 percent as of October 1, 2011.


REPRESENTATION

Appellant represented by:	William F. Baarsma, Attorney

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 2005 to April 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the issues on appeal was subsequently transferred to the RO in St. Petersburg, Florida.  

The Board notes that the issues listed on the title page of this decision are the only issues perfected for appellate review, and that the right knee osteochondritis dissecans and patellar dislocation with degenerative joint disease increased rating issue includes whether an effective date earlier than January 25, 2010, under the provisions of 38 C.F.R. § 4.30 is warranted.  The May 2009 rating decision established service connection and assigned 0 percent ratings for allergic rhinitis and right knee osteochondritis dissecans and patellar dislocation, status post-surgical reconstruction.  That decision also denied service connection for hearing loss and sinusitis.  

A September 2009 rating decision granted service connection for left ear hearing loss.  A May 2010 rating decision granted a temporary total rating for right knee osteochondritis dissecans and patellar dislocation, status post-surgical reconstruction, effective from January 25, 2010, with an assigned a 10 percent rating from April 1, 2010.  A March 2013 rating decision established service connection for deviated nasal septum; granted an increased 10 percent rating for right knee osteochondritis dissecans and patellar dislocation, status post-surgical reconstruction, effective from May 1, 2009, to January 24, 2010; and granted a separate 10 percent rating for right knee instability, status post-surgical repair for osteochondritis dissecans and patellar dislocation, effective from May 1, 2009.  An August 2013 rating decision granted a temporary total rating effective from January 12, 2013, and assigned a 10 percent rating effective from March 1, 2013, for the right knee degenerative joint disease disability.  A September 2010 rating decision granted service connection for left ear hearing loss.  The right knee disability issues listed on the title page have been revised in accordance with the rating actions over the course of the appeal.

The Veteran's attorney clarified at a February 2013 hearing before a Decision Review Officer (DRO) that the initial claim for sinusitis was addressed in service treatment records as nasal obstruction.  The transcript of that hearing shows that the Veteran and attorney were notified that the service connection sinusitis issue on appeal would be revised to address the more appropriate issue of a deviated nasal septum due to trauma.  The Veteran is shown to have accepted that modification and there is no indication that any prejudice has resulted from the action.  In fact, service connection was established for deviated nasal septum in March 2013 and a 10 percent rating was assigned effective from May 1, 2009.  

The Board also notes that the September 2010 statement of the case included the issues of entitlement to service connection for fifth and seventh rib fractures, restrictive airway disease, and recurrent asthma and entitlement to increased ratings for left ankle and right fifth finger disabilities, but the Veteran did not perfected an appeal as to those issues.  In a December 2010 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran indicated he was only perfecting an appeal as to the service connection for right ear hearing loss and sinusitis and the right knee increased rating issue.  The issues of entitlement to increased ratings for traumatic brain injury (TBI) and left ear hearing loss were addressed in a February 2013 statement of the case, but were not subsequently perfected for appellate review.

An August 2013 rating decision established service connection for left knee instability.  Correspondence received in December 2013 may be construed as expressing disagreement with the ratings assigned for the left knee disability.  The Board finds a notice of disagreement has been submitted regarding a matter which has not been addressed in a statement of the case.  Therefore, that issue should be remanded for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As this issue has not been properly addressed in a statement of the case, it must be remanded for appropriate development.

In May 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge, but records show he indicated he only wanted to present testimony regarding traumatic brain injury and left knee disabilities.  However, these specific matters have not been perfected for appellate review.  A copy of the transcript of the hearing is of record.

The issues of entitlement to service connection for erectile dysfunction and entitlement to an increased rating for TBI were raised by correspondence received in September 2012 and December 2013, but were not subsequently adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  A June 2014 VA report shows examinations for TBI and left knee disabilities have been scheduled, but the available records do not indicate that those examination have been performed.  

The issues of entitlement to increased ratings for right knee disabilities and left knee instability are REMANDED to the AOJ.


FINDINGS OF FACT

A present right ear hearing loss disability for VA compensation purposes is not shown.


CONCLUSIONS OF LAW

A right ear hearing loss disability was not incurred or aggravated as a result of active service nor may service connection be presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his service connection claim in February 2009.  

The notice requirements pertinent to the service connection issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, and statements and testimony in support of the claim.  The Board finds there is no evidence of any additional existing pertinent records as to this specific matter.  Further attempts to obtain additional evidence would be futile.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Although VA audiology examinations are not shown to have commented on the threshold shift findings noted on service treatment reports, the report clearly show that the valid post-service test findings are consistent with the other post-service evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Service Connection

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

A hearing loss disability for VA compensation purposes is defined by regulation and impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

Once the requirements of 38 C.F.R. § 3.385 have been met and a present hearing disability under applicable VA laws and regulations is found, a determination must be made as to whether the current hearing disorder is related to service.  Even if a veteran does not have a hearing loss disability for VA compensation purposes recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the present hearing loss disability to service.  The threshold for normal hearing is 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  Where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of the veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, the veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Service connection can be granted for certain chronic diseases if manifest to a degree of 10 percent or more within one year of separation from active service.  Sensorineural hearing loss is a chronic disease for presumptive service connection purposes.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In order to prevail on the issue of entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking service connection must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2013).

The Veteran contends that he has right ear hearing loss as a result of noise exposure during active service.  Service connection was established for left ear hearing loss in a September 2009 rating decision.  

The service medical records include audiometric study findings and show the Veteran had flight line service.  In February 2005, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
5
20
30
LEFT
15
10
10
15
20

In December 2005, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
10
25
30
LEFT
20
10
10
15
15

In October 2007, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
75
85
85
95
LEFT
70
80
85
80
95

In January 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
35
40
50
LEFT
45
40
35
35
45

On VA authorized audiological evaluation in February 2009, the audiologist found pure tone testing responses were invalid.  It was noted that speech recognition was 96 percent in the right and left ears at a normal conversation level and that normal hearing was suspected with results considered to be exaggerated.  

VA treatment records dated in April 2010 note that an audiological examination showed right ear hearing within normal limits from 250 to 8000 Hertz with 100 percent word recognition at 55 decibels.  

On VA authorized audiological evaluation in August 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
20
20
20
LEFT
20
25
20
20
30

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 90 percent in the left ear.  The diagnoses included normal right ear hearing.  

On VA authorized audiological evaluation in March 2011, pure tone thresholds, in decibels, were as follows:




HERTZ


	
500
1000
2000
3000
4000
RIGHT
25
20
20
20
20
LEFT
25
25
20
20
30

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.  The diagnoses included normal right ear hearing with no indication of middle ear involvement.  The examiner noted that although right ear hearing was normal it was possible that a significant threshold shift occurred in service.

On VA authorized audiological evaluation in March 2012, pure tone thresholds, in decibels, were as follows:




HERTZ


	
500
1000
2000
3000
4000
RIGHT
15
25
20
20
25
LEFT
20
25
25
25
25

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  The diagnoses included normal right ear hearing.  It was noted that responses to acoustic stimuli were initially inconsistent and unreliable, but after re-instruction testing results were considered to be accurate, reliable, and consistent with two previous audiograms.  The examiner noted that the claims file was available, but not reviewed because service connection had been established for hearing loss.  

Based upon the evidence of record, the Board finds a right ear hearing loss disability for VA compensation purposes is not shown.  The Veteran's report of noise exposure in service is consistent with his duties in service.  However, VA records show he has provided invalid responses upon audiological evaluation.  The Board finds the audiology findings indicative of increased right ear thresholds are not credible due to Veteran's history of providing invalid and exaggerated responses.  The appellant's statements as to injuries in service are found to be not credible due to inconsistency with the other evidence of record.  In determining whether evidence submitted by a claimant is credible VA may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995); Buchanan v. Nicholson, 451 F.3d at 1337 (Fed. Cir. 2006) (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); Pond v. West, 12 Vet. App. 341 (1999) (in case where claimant was also a physician, and therefore a medical expert, Board should properly consider appellant's own personal interest in outcome of the case).  

The post-service VA audiology findings demonstrating right ear hearing within normal limits with speech recognition ability of 94 percent or greater are also found to be persuasive.  Those reports are shown to have been provided based upon VA audiological testing and the findings have consistently demonstrated hearing acuity greater than that required for a disability for VA compensation purposes.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110 (West 2002); Degmetich v. Brown, 104 F. 3d 1328 (1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Brown, 3 Vet. App. 223 (1992).  The audiological findings after service do not show that the Veteran meets the criteria for any right ear hearing loss to be considered a disability.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  The Board finds that the preponderance of the evidence is against the claim, and service connection for a right ear hearing loss disability must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to service connection for right ear hearing loss is denied.


REMAND

An August 2013 rating decision established service connection for left knee instability and correspondence received in December 2013 may be construed as expressing disagreement with the assigned ratings.  Therefore, the matter must be remanded for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Board notes that medical evidence pertinent to the Veteran's right knee disabilities, including operation reports dated in January 2013, was added to the record prior to the February 2013 supplemental statement of case, and that in correspondence dated in August 2013 the Veteran was notified that an additional VA examination would be scheduled at a future date to evaluate his right knee disabilities.  There is no indication that a subsequent right knee examination was performed.  Therefore, additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case as to the issue of entitlement to an increased rating for left knee instability.  Inform the Veteran and representative that a substantive appeal must be submitted to perfect an appeal.

2.  Obtain all pertinent VA medical records, not yet associated with the claims file, and associate them with the claims file.

3.  Schedule the Veteran for a VA examination to determine the severity of his service-connected right knee disabilities.  The examiner must review the appellate record and must note that review in the report.  All necessary tests and studies should be conducted.  The examiner must provide ranges of motion in degrees and should state whether there is any additional loss of function due to pain, fatigability, incoordination, weakened motion, or excess motion.  The examiner should state whether there is any recurrent lateral instability or subluxation of the right knee, and if so, should state the severity.

4.  Then, readjudicate the claims on appeal.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


